Citation Nr: 0811952	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability for the period before March 7, 2007, 
and a rating in excess of 30 percent beginning March 7, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to November 
1991.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

When this case was before the Board in May 2004, it was 
remanded for further development.  While the case was in 
remand status, the RO increased the rating for the veteran's 
right knee disability from 10 to 30 percent, effective March 
7, 2007.  The case has been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  From October 18, 1994, until March 15, 2005, the 
veteran's right knee disability was manifested by limitation 
of flexion to 100 degrees and full extension.

2.  From March 15, 2005, until March 7, 2007, the veteran's 
right knee disability was manifested by limitation of flexion 
to 15 degrees and limitation of extension to 10 degrees.  

3.  Beginning on March 7, 2007, the veteran's right knee 
disability has been manifested by limitation of flexion to 15 
degrees with full extension.  

4.  The right knee disability has not been productive of 
locking, instability, or subluxation.


CONCLUSIONS OF LAW

1.  During the initial evaluation period from October 18, 
1994, until March 15, 2005, the veteran's right knee 
disability does not warrant a rating in excess of a 10 
percent rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-5261 (2007).

2.  During the initial evaluation period from March 15, 2005, 
until March 7, 2007, the veteran's right knee disability 
warrants a 30 percent rating for limitation of flexion and a 
10 percent rating for limitation of extension.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5261 (2007).

3.  During the initial evaluation period beginning March 7, 
2007, the veteran's right knee disability does not warrant 
more than a 30 percent rating.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5256-5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking higher initial ratings for his 
service-connected right knee disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

 The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the appellant's claim was initially 
adjudicated before the enactment of the VCAA in May 1995.  
The notice required by the VCAA and the implementing 
regulation was provided to the appellant and his 
representative in letters mailed in May 2004 and March 2006.  
The May 2004 letter included notice that the veteran should 
submit all pertinent evidence in his possession and the March 
2006 letter included notice with respect to the effective-
date element of the claim.  Although the foregoing letters 
were sent years after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and completion of all indicated development, 
the originating agency readjudicated the veteran's claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  
  
In regard to VA's duty to assist, the record reflects that 
the veteran's service medical and personnel records have been 
obtained, as have post-service treatment records.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the appellant nor his representative 
has identified any additional evidence that could be obtained 
to substantiate his claim.  The Board is also unaware of any 
such evidence.  Accordingly, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the 
appellant.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability ratings was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.




Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

The service-connected right knee disability was rated as 10 
percent disabling from October 18, 1994, until March 7, 2007, 
under Diagnostic Code 5259.  The disability has been rated as 
30 percent disabling from March 7, 2007, under Diagnostic 
Codes 5010 and 5260.  

For the Period from October 18, 1994, until March 15, 2005

The Board does not find that a rating in excess of 10 percent 
is warranted for this period.

Although the veteran complained of instability of his right 
knee, there is no objective medical evidence of instability 
or subluxation.  Outpatient treatment records for October and 
November of 1994 show that the veteran complained of locking, 
buckling, instability and crepitus; however, the physician 
stated that the veteran ambulated well, and his balance and 
gait were good.  In an April 1996 Compensation and Pension 
examination report, the examiner stated that there was no 
instability.  Also, a July 1998 examination report notes that 
the veteran does not have instability of his right knee.  
Therefore, the Board has determined that a compensable rating 
is not warranted under Diagnostic Code 5257 because the 
disability was not productive of lateral instability or 
recurrent subluxation.  

The disability does not warrant more than a 10 percent rating 
for limitation of flexion or a separate compensable rating 
for limitation of extension during this period.  In this 
regard, the Board notes that in an October 1994 outpatient 
treatment record, flexion of the right knee to 110 degrees 
and extension to 0 degrees were noted.  An outpatient 
treatment record from June 1995 shows flexion of the right 
knee was to 110 degrees and extension was to 0 degrees.  In a 
March 1995 outpatient treatment record, flexion to 120 
degrees and extension to 0 degrees were noted.  In a 
Compensation and Pension examination conducted in April 1996, 
flexion was to 100 degrees and extension was to 0.  In a July 
1998 Compensation and Pension examination, flexion was to 126 
degrees and extension was to 0 degrees.  

The Board has also considered the DeLuca factors set out 
above.  The examination reports and outpatient treatment 
records during this period do not address the DeLuca criteria 
and the evidence does not show fatigue, weakness, or lack of 
endurance.  

In addition, the disability does not warrant separate 10 
percent ratings under Diagnostic Codes 5259 and 5260 because 
the symptomatology contemplated by these codes is not 
separate and distinct.

The Board has considered whether more than a 10 percent 
rating is warranted for the right knee disability on any 
other schedular basis, but has found none.

In particular, the Board notes that a higher rating is not 
warranted under Diagnostic Code 5258 on the basis of frequent 
episodes of locking, pain, and effusion into the joint.  In 
this regard, the Board notes that the veteran complained of 
locking during an October 1994 outpatient treatment record.  
Although the veteran is competent to report his symptoms, he 
is not competent to evaluate those symptoms or to make 
medical findings.  Like all of the evidence, his self reports 
must be evaluated in light of the entire record.  The medical 
evidence includes no objective evidence of locking, pain, or 
effusion into the joint.  Therefore, a higher rating is not 
warranted Under Diagnostic Code 5258.

In conclusion, the Board finds that the symptomatology and 
functional impairment associated with the veteran's right 
knee disorder during this period do not warrant more than a 
single, 10 percent rating under the schedular criteria.  

For the period from March 15, 2005, until March 7, 2007

The Board finds that a rating of 30 percent is warranted for 
limitation of flexion and a separate rating of 10 percent is 
warranted for limitation of extension for the period from 
March 15, 2007, until March 7, 2007.  In this regard, the 
Board notes that a VA examination conducted on March 15, 
2005, showed that extension was limited to 10 degrees and 
flexion to 45 degrees.  Although a later January 2006 
outpatient treatment records indicates that flexion was to 
100 degrees and extension was to 0 degrees, the Board finds 
the March 2005 examination report more probative than the 
outpatient treatment record because the examiner thoroughly 
examined the veteran and addressed the DeLuca factors.  The 
March 2005 examiner noted that the veteran's right knee 
motion is limited by pain, weakness, and lack of endurance.  
Specifically, he noted that the veteran experiences pain with 
any range of motion attempt of the right knee and repetitive 
movements are out of the question.  Also, there was marked 
tenderness of the knee and severe guarding with motion of the 
knee.  There was also decreased right quadriceps muscle power 
of 3/5.  In view of the pain throughout the range of motion, 
severe guarding, weakness and lack of endurance, the Board 
concludes that the maximum evaluation authorized for 
limitation of flexion, 30 percent, and a separate 10 percent 
rating for limitation of flexion, are warranted.  The veteran 
maintained some useful motion of his right knee during this 
period so the Board concludes that a higher rating on the 
basis of ankylosis is not warranted during this period.

The Board notes that the veteran underwent meniscus and 
arthroscopic surgery in 1997 and 2004, prior to the March 
2005 examination.  The 2004 surgery may have contributed to 
the worsening of the veteran's disability.  

The Board has considered whether a higher rating or separate 
rating is warranted for the right knee disability on any 
other schedular basis, but has found none.

In particular, the Board notes that a separate rating is not 
warranted under Diagnostic Code 5257.  The examiner in the 
March 2005 Compensation and Pension examination was unable to 
assess the degree of severity of any instability or 
subluxaton of the knee due to the veteran's severe guarding.  
In addition, there is no other objective evidence of 
instability or subluxation during this period.  In addition, 
there is no objective evidence of locking during this period, 
and the March 2005 examiner stated that effusion and locking 
were not an issue.

Diagnostic Code 5259 applies to semilunar cartilage and 
allows for a 10 percent rating.  The impairment contemplated 
by this diagnostic code is not separate and distinct from 
that contemplated by Diagnostic Codes 5003, 5010, 5260.  
Therefore, a separate 10 percent rating under Diagnostic Code 
5259 is precluded by 38 C.F.R. § 4.14.

Based on these findings, the Board concludes that for the 
period beginning March 15, 2005, the date of the examination, 
until March 7, 2007, the date of the next examination, the 
disability warrants a 30 percent rating for limitation of 
flexion and a separate 10 percent rating for limitation of 
extension.  

For the period beginning March 7, 2007

The veteran's right knee disability is rated as 30 percent 
disabling from March 7, 2007, the date of the most recent 
Compensation and Pension examination.  The Board does not 
find that a higher rating is warranted for this period.  

The March 7, 2007, examination revealed that the veteran had 
flexion to 15 degrees and extension to 0 degrees.  The 
examiner also noted the presence of pain, weakness and lack 
of endurance.  The examiner was unable to test for 
instability due to the veteran's severe guarding.  
Accordingly, the disability does not warrant a compensable 
rating for limitation of extension during the period 
beginning March 7, 2007, and the currently assigned rating of 
30 percent is the maximum authorized for limitation of 
flexion.  Although the veteran complained of a history of 
locking, there was no objective medical evidence showing this 
to be the case.  In any event, the functional impairment 
contemplated by Diagnostic Code 5258 is not separate and 
distinct from that contemplated by Diagnostic Codes 5003, 
5010, and 5260.  

The Board has considered whether more than a 30 percent 
rating is warranted for the right disability on any other 
schedular basis, but has found none.  In particular, the 
Board notes that diagnostic Code 5259 applies to semilunar 
cartilage and allows for a 10 percent rating.  The impairment 
contemplated by this diagnostic code is not separate and 
distinct from that contemplated by Diagnostic Codes 5003, 
5010, and 5260.  Therefore, a separate 10 percent rating 
under Diagnostic Code 5259 is precluded by 38 C.F.R. § 4.14.  
Furthermore, the March 2007 examination stated that the 
veteran did not have ankylosis of his knee.  Therefore, a 
rating under Diagnostic Code 5256 would not be applicable.

In conclusion, the Board finds that the symptomatology and 
functional impairment associated with the veteran's right 
knee disability do not warrant more than a single, 30 percent 
rating during the period beginning March 7, 2007.

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his right knee disability, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


							(CONTINUED ON NEXT PAGE)





ORDER

The Board having determined that the veteran's right knee 
disability warrants a single 10 percent rating from October 
18, 1994, until March 15, 2005, a 30 percent rating for 
limitation of flexion and a 10 percent rating for limitation 
of extension from March 15, 2005, until March 7, 2007, and a 
30 percent rating for limitation of flexion beginning March 
7, 2007, the appeal is granted to this extent and subject to 
the criteria applicable to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


